DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/328,051 filed on 02/25/2019 is presented for examination. As per the remarks of 02/25/2019, claims 1-13 have been cancelled. Claims 14-28 are added. By this preliminary amendment, the specification is amended to eliminate multiple dependent claims.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statement dated 02/25/2019 is acknowledged and the cited references have been considered in this examination.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The three references, Keily, Karrier and He  are the closest prior art of record.
Keily et al. (US 2013/0197707) reference discloses a system for harvesting and storing energy including photovoltaic structure, at least one supercapacitor for receiving and storing electrical energy produced, and microprocessor continually powered by the supercapacitor and programmed to activate an electrically operated device when the stored energy in the supercapacitor exceeds a minimum voltage charge level sufficient to maintain operation of the microprocessor. Carrier et al. (US 7,602,146) reference 
He et al. (US 2010/0094574) reference discloses a method for state estimation based on the measured data of data-acquisition system in electric power system relates to maximum reactive power output of the generator as the constraints, constructing a mathematic model for estimation, resolving the optimum solution of the voltage amplitude and voltage phase angle for every node, and calculating the estimated values of the voltage, the active power and the reactive power by using the optimum solution of the state variables.
But the above described references and any prior art of record, do not disclose or suggest the following Claims 14 and 20 limitations: “… a method/system for energy management of an energy storage of an electrical system, the electrical system including … an ageing model of the supercapacitor which links the state of ageing of the at least one supercapacitor with demand on the at least one supercapacitor, comprising: a) determining a state of future swell; b) deducing, from the determined state of future swell, a future demand on the at least one supercapacitor by the at least one means for electrically driving; c) determining states of ageing of the at least one supercapacitor by use of ageing model and of the future demand on the at least one supercapacitor; and d) controlling the energy stored by the at least one supercapacitor of the energy storage based on the stage of ageing of the at least one supercapacitor ….” in combination with the remaining claim elements as set forth in Claims 14, 20 and their depending claims 15-19 and  21-28 respectively. Therefore claims 14-28 are allowed.
Any comments considered necessary by applicant must be submitted no later 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859